June 20, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
          STEPHEN N. RINER AND KEVINE L. RINER, Appellants

NO. 14-12-00339-CV                          V.

   THE CITY OF HUNTERS CREEK AND THE PLANNING & ZONING
COMMISSION OF THE CITY OF HUNTERS CREEK, SPECIFICALLY, BILL
DALTON, NANCY PARKS, TOD DIMITRY, ALLISON GOWER AND DAVID
                       CHILDERS, Appellees
                ________________________________

      This cause, an appeal from the judgment signed March 15, 2012 in favor of
appellees, the City of Hunters Creek and the Planning & Zoning Commission of
the City of Hunters Creek, specifically, Bill Dalton, Nancy Parks, Tod Dimitry,
Allison Gower and David Childers, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellants Stephen N. Riner and Kevine L. Riner jointly and
severally to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.